On Petition for Rehearing.
[3] In a petition for rehearing the appellant earnestly contends that this court was bound to entertain jurisdiction of .the appeal by virtue of the provisions of the Act of February 26, 1919 (40 Stat. 1181), amending section 269 of the Judicial Code (Comp. St. Ann. Supp. 1919, § 1246) to read as follows:
“On the hearing of any appeal, certiorari, writ of error, or motion for a new trial, in any case, civil or criminal, the court shall give judgment after an examination of the record before the court, without regard to technical errors, defects or exceptions which do not affect the substantial rights of the parties.”
The contention ignores the language and purpose of the amendment. The amendment relates only to the hearing and determination of a case which is pending in a court. It has no reference to the preliminary steps by which a case is brought into an appellate court, nor does it affect the question of the jurisdiction of a court, or enlarge the power of an appellate court to entertain appeals or writs of error. It does not make appealable a judgment which, before the enactment of the amendment, was not appealable. It deals only with the examination of a record which is lawfully before a court. We realize the hardship of the rule which requires the dismissal of this appeal, but we hold that this court is bound by the decisions of the Supreme Court which are cited in the opinion.
The petition for rehearing is denied.